 

Exhibit 10.2

 

FOURTH AMENDMENT TO TERM LOAN AGREEMENT

 

This FOURTH AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) dated as of
December 5, 2019, by and among AGREE LIMITED PARTNERSHIP, a Delaware limited
partnership (the “Borrower”), AGREE REALTY CORPORATION, a Maryland corporation
(the “Parent”), the other Guarantors party hereto, each of the Lenders party
hereto and CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”).

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Term Loan Agreement dated as of July 1,
2016 (as amended by that certain First Amendment and Joinder to Term Loan
Agreement, dated as of December 15, 2016, as amended by that certain Second
Amendment to Term Loan Agreement, dated as of November 2, 2018, as amended by
that certain Third Amendment to Term Loan Agreement, dated as of May 9, 2019 and
in effect immediately prior to the effectiveness of this Amendment, the “Loan
Agreement”); and

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain provisions of the Loan Agreement on the terms and conditions contained
herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

Section 1. Specific Amendment to Loan Agreement. Upon the satisfaction of the
conditions set forth in Section 2 hereof, the parties hereto agree that the Loan
Agreement is amended as follows:

 

(a)Section 1.01 of the Loan Agreement is amended by adding the following
definitions to such Section to read as follows:

 

“Alternate Rate” means an alternate benchmark rate to Eurodollar Rate (including
any component thereof) that gives due consideration to the then prevailing
market convention for determining the rate of interest for U.S.
Dollar-denominated syndicated credit facilities being executed at such time and
similar to the Loans (which may include such credit adjustments or other
adjustments, in each case, to such rate as are present in the market for loans
similar to the Loans), which shall include adjustments to the applicable margin
hereunder consistent with this Agreement.

 

“Alternate Interest Rate Election Event” has the meaning specified in Section
3.03(b).

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“BHC Act Affiliate” has the meaning specified in Section 11.22.

 

“Cash Equivalents” means (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Co-operation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above; (d) commercial paper issued by any Person incorporated under the laws
of the United States of America or any State thereof and rated at least A-2 or
the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940 which have net assets of at least $500,000,000
and at least 85% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (d) above.

 



 

 

 

“Covered Party” has the meaning specified in Section 11.22.

 

“Default Right” has the meaning specified in Section 11.22.

 

“QFC” has the meaning specified in Section 11.22.

 

“QFC Credit Support” has the meaning specified in Section 11.22.

 

“Required Guarantee Conditions” means, as of the any date of determination with
respect to any Subsidiary, either (i) such Subsidiary Guarantees, or otherwise
becomes obligated in respect of, any Indebtedness of the Parent, the Borrower or
any other Subsidiary of the Borrower or the Parent; or (ii)(A) such Subsidiary
owns an Unencumbered Pool Property or other asset the value of which is included
in the determination of Unencumbered Asset Value and (B) such Subsidiary, or any
other Subsidiary directly or indirectly owning any Equity Interest in such
Subsidiary, has incurred, acquired or suffered to exist, any Indebtedness.

 

“Subject Entity” has the meaning specified in Section 11.22.

 

“Supported QFC” has the meaning specified in Section 11.22.

 

“U.S. Special Resolution Regimes” has the meaning specified in Section 11.22.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

(b)Section 1.01 of the Loan Agreement is amended by deleting the definitions
“Funds From Operations,” “Immaterial Subsidiary,” “Investment,” “Investment
Grade Rating,” “Investment Grade Rating Date,” “Metropolitan Statistical Area,”
“Permitted Distributions,” “Permitted Guarantee,” “Secured Recourse
Indebtedness,” and “Tangible Net Worth” in their entirety from such Section.

 



- 2 -

 

 

(c)Section 1.01 of the Loan Agreement is amended by amending and restating the
following definitions to read as follows:

 

“Anti-Terrorism Laws” means any Laws concerning or relating to terrorism,
Sanctions and embargoes, import/export licensing, money laundering, bribery or
corruption, and any regulation, order, or directive promulgated, issued or
enforced pursuant to such Laws (including, without limitation, the United States
Foreign Corrupt Practices Act of 1977 and the rules and regulations thereunder
and the U.K. Bribery Act 2010 and the rules and regulations thereunder), all as
amended, supplemented or replaced from time to time.

 

“Base Rate” for any day, a rate per annum equal to the highest of (a) the
Federal Funds Rate for such day plus 1/2 of 1%, (b) the Prime Rate for such day
and (c) the Eurodollar Rate for a one month Interest Period plus 1.0%. Each
change in any interest rate provided for herein based upon the Base Rate
resulting from a change in the Base Rate shall take effect at the time of such
change in the Base Rate. For purposes of this definition, the Eurodollar Rate
referred to above shall be the rate for deposits in U.S. dollars for a one-month
period in the London interbank market, as determined by Administrative Agent
based on quotes or other information available to it, and shall not be required
to be determined strictly in accordance with the requirements of the definition
of “Eurodollar Rate” and the notice and other provisions applicable thereto as
set forth herein. Notwithstanding anything to the contrary herein, the Base Rate
shall in no event be less than 0.0%.

 

“Comparable Credit Facility” means any agreement that evidences Unsecured
Indebtedness which contains (a) restrictions on Contractual Obligations of the
types set forth in Section 8.08, and (b) a negative pledge and restrictions of
the type referred to in clause (d) of the definition of Eligible Property, in
each case, that are not more restrictive than the corresponding provisions of
this Agreement.

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Term Loans within two Business Days
of the date such Term Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Term Loan
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided, that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-in Action;
provided, that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.18(b)) upon delivery of written notice of such determination to the Borrower
and each Lender.

 



- 3 -

 

 

“EBITDA” means for the Consolidated Group, without duplication, the sum of (a)
Net Income of the Consolidated Group, in each case, excluding (i) any
non-recurring or extraordinary gains and losses for such period, (ii) any income
or gain and any loss in each case resulting from early extinguishment of
indebtedness and (iii) any net income or gain or any loss resulting from a swap
or other derivative contract (including by virtue of a termination thereof),
plus (b) an amount which, in the determination of net income for such period
pursuant to clause (a) above, has been deducted for or in connection with (i)
Interest Expense (plus, amortization of deferred financing costs, to the extent
included in the determination of Interest Expense per GAAP), (ii) income taxes,
and (iii) depreciation and amortization, all determined in accordance with GAAP
for the prior four quarters and (iv) adjustments as a result of the straight
lining of rents, all as determined in accordance with GAAP, plus (c) the
Consolidated Group’s pro rata share of the above attributable to interests in
Unconsolidated Affiliates. EBITDA shall be adjusted to remove any impact from
amortization of above and below market rent intangibles pursuant to GAAP
applicable to business combinations and/or asset acquisitions.

 

“Eligible Property” means a Property that meets and continues to satisfy each of
the following criteria:

 

(a)       such Property must be a retail property and owned in fee simple, or
leased under an Eligible Ground Lease, entirely by the Borrower or a Wholly
Owned Subsidiary of the Borrower;

 

(b)       regardless of whether such Property is owned by the Borrower or a
Subsidiary of the Borrower, the Borrower has the right directly, or indirectly
through a Subsidiary of the Borrower, to take the following actions without the
need to obtain the consent of any Person: (i) to create Liens on such Property
as security for Indebtedness of the Borrower or such Subsidiary, as applicable,
and (ii) to sell, transfer or otherwise dispose of such Property;

 



- 4 -

 

 

(c)       the Borrower or Subsidiary of the Borrower that owns or leases such
Property and such Property itself must be located in the United States;

 

(d)       neither such Property, nor if such Property is owned by a Subsidiary
of the Borrower, any of the Parent’s or the Borrower’s direct or indirect
ownership in such Subsidiary, may be subject to any Liens (other than Permitted
Liens (excluding Liens of the type described in clause (f) of the definition of
“Permitted Liens”)), negative pledges and/or encumbrances or any restrictions on
the ability of the Borrower or such Subsidiary to transfer or encumber such
Property or income therefrom, or ownership interests in such Subsidiary, or
proceeds of such property or ownership interests (other than the negative pledge
and restrictions hereunder and a negative pledge and restrictions set forth in
the loan documents with respect to any other Comparable Credit Facility);

 

(e)       such Property may not be subject to title, survey, environmental or
other defects, except for title, survey, environmental or other defects that do
not materially detract from the value of such Property or materially interfere
with the ordinary conduct of the business of the applicable Person; and

 

(f)        if required to be a Subsidiary Guarantor hereunder, the Wholly Owned
Subsidiary of the Borrower that owns or leases such Property has satisfied the
requirements of Section 7.14(a).

 

If a Property which the Borrower wants to have included as an Eligible Property
does not satisfy the requirements of an Eligible Property, then the Borrower
shall so notify the Administrative Agent in writing and shall provide to the
Administrative Agent a description of all the above-listed criteria that such
Property does not meet, historical operating statements and such other Property
level diligence materials as the Administrative Agent may reasonably request.
The Administrative Agent shall promptly make available to each Lender the items
delivered by the Borrower pursuant to the preceding sentence and request that
the Lenders determine whether such Property shall be included as an Eligible
Property. No later than 10 Business Days after the date on which a Lender has
been provided with such request and all of such items, such Lender shall notify
the Administrative Agent in writing whether or not such Lender approves that
such Property be included as an Eligible Property (which approval shall not be
unreasonably withheld, conditioned or delayed). If a Lender fails to give such
notice within such time period, such Lender shall be deemed to have not approved
of the inclusion of such Property as an Eligible Property. If the Required
Lenders have approved such Property being included as an Eligible Property, then
such Property shall become an Eligible Property. The provisions of this
paragraph shall be subject to Section 11.01(b)(i)(y).

 

“Excluded Subsidiary” means (a) any Subsidiary of the Borrower (i) holding title
to assets that are or are to become collateral for any Secured Indebtedness of
such Subsidiary and (ii) that is prohibited from Guaranteeing the Indebtedness
of the Borrower, in each case, pursuant to (x) any document, instrument, or
agreement evidencing or that will evidence such Secured Indebtedness or (y) any
provision of such Subsidiary’s organizational documents which provision was
included in such Subsidiary’s organizational documents as a condition to the
extension of such Secured Indebtedness or (b) any Subsidiary that is a
non-Wholly Owned Subsidiary.

 



- 5 -

 

 

“Material Subsidiary” means one or more Subsidiaries, individually or in the
aggregate, having assets equal to or greater than $50,000,000 in value.

 

“Net Operating Income” means for any real property and for any period, an amount
equal to the following (without duplication): (a) the aggregate gross revenues
from the operations of such real property during such period (exclusive of any
rental or other income from (i) any lease in respect of such real property to
tenants in any proceedings under any Debtor Relief Laws during the subject
period that was not paid on the date rent was due to be paid by such tenant
taking into account any applicable grace or cure period provided for by the
terms of such lease, (ii) any lease in respect of such real property to tenants
in any proceedings under any Debtor Relief Laws that did not physically occupy
such real property during the entirety of such period, and (iii) any leases in
respect of such real property to tenants, which leases have been rejected in any
proceeding under Debtor Relief Laws during the subject period) and without any
amortization of above and below market rent intangibles pursuant to GAAP
applicable to business combinations and/or asset acquisitions, plus (b) the
aggregate gross revenues from any ground leases, minus (c) the sum of (i) all
expenses and other proper charges incurred in connection with the operation of
such real property during such period (including accruals for real estate taxes
and insurance and an amount equal to the greater of (x) 1% of rents and (y)
actual management fees paid in cash, but excluding capital expenditures, debt
service charges, income taxes, depreciation, amortization and other non-cash
expenses), which expenses and accruals shall be calculated in accordance with
GAAP minus (d) the Annual Capital Expenditure Adjustment.

 

“Property” means any Real Property which is owned, directly or indirectly, by
Borrower or a Subsidiary.

 

“Property Owners” means, collectively, the Borrower (to the extent the Borrower
owns any Unencumbered Pool Property) and each Wholly Owned Subsidiary which owns
an Unencumbered Pool Property, and “Property Owner” means any one of the
Property Owners.

 

“Sanctioned Country” means, at any time, a country or territory that is subject
to or the target of Sanctions.

 

“Sanctioned Person” means, at any time, any Person listed in any list of
designated Persons or otherwise subject to any limitations or prohibitions
(including but not limited to the blocking of property or rejection of
transactions), under any Sanctions program.

 

“Sanctions” means economic or financial sanctions or trade embargoes or controls
imposed, administered or enforced from time to time by the U.S. government,
including the Office of Foreign Assets Control, the U.S. Department of State,
U.S. Department of Commerce, or U.S. Department of Justice, or the United
Nations Security Council, the European Union, Her Majesty’s Treasury or any
other relevant sanctions authority.

 



- 6 -

 

 

“Total Asset Value” means at any time for the Consolidated Group, without
duplication, the sum of the following: (a) an amount equal to (1) Net Operating
Income for the most recently ended period of four fiscal quarters from all real
property assets owned by the Consolidated Group for such entire period
(excluding Net Operating Income attributable to real property assets disposed of
during such period), divided by (2) the Capitalization Rate, plus (b) the
aggregate acquisition cost of all owned real property assets owned by the
Consolidated Group for less than four fiscal quarters, plus (c) the aggregate
book value of all unimproved land holdings, mortgage or mezzanine loans, notes
receivable and/or construction in progress owned by the Consolidated Group, plus
(d) all cash and Cash Equivalents (excluding tenant deposits and other cash and
Cash Equivalents the disposition of which is restricted), plus (e) the
Consolidated Group’s pro rata share of the foregoing items and components
(excluding assets of the type described in the immediately preceding clause (d))
attributable to interests in Unconsolidated Affiliates. Notwithstanding the
foregoing, (i) to the extent that the book value of unimproved land holdings
exceeds 10% of Total Asset Value, such excess shall be excluded, (ii) to the
extent that the aggregate book value of mortgage, mezzanine loans and notes
receivable exceeds 10% of Total Asset Value, such excess shall be excluded,
(iii) to the extent that the book value of Construction in Progress exceeds 20%
of Total Asset Value, such excess shall be excluded, (iv) to the extent that the
aggregate Total Asset Value attributable to non-Wholly Owned Subsidiaries and
Unconsolidated Affiliates exceeds 20% of Total Asset Value, such excess shall be
excluded, (v) to the extent that the Total Asset Value attributable to (I)
clause (c) above and (II) non-Wholly Owned Subsidiaries and Unconsolidated
Affiliates exceeds 25% of Total Asset Value, such excess shall be excluded, and
(vi) to the extent that the aggregate Total Asset Value attributable to any one
industry type exceeds 25% of Total Asset Value, such excess shall be excluded.

 

“Unencumbered Asset Value” means at any time for the Consolidated Group, without
duplication, (a) the sum of the Unencumbered Pool NOI divided by the
Capitalization Rate plus (b) unencumbered cash and Cash Equivalents (excluding
tenant deposits and other cash and Cash Equivalents the disposition of which is
restricted) of the Borrower and its Wholly Owned Subsidiaries; provided,
however, that if the aggregate value of such cash and Cash Equivalents would
exceed 10.0% of Unencumbered Asset Value, the value of such cash and Cash
Equivalents in excess of 10.0% of Unencumbered Asset Value shall be excluded in
the determination of Unencumbered Asset Value hereunder.

 

“Unencumbered Pool NOI” means, at any time with respect to an Unencumbered Pool
Property, the Net Operating Income from such Property for the fiscal quarter
most recently ended multiplied by four. For the avoidance of doubt, the Net
Operating Income of a Property that has been owned or leased by a Person for
less than one fiscal quarter will be included in calculating Unencumbered Pool
NOI as if such Property was owned by such Person for the then most recent fiscal
quarter. For the avoidance of doubt, the Net Operating Income of a Property that
was sold by a Person within the fiscal quarter will be excluded in calculating
Unencumbered Pool NOI. Notwithstanding the foregoing, for the purposes of
calculating the aggregate Unencumbered Pool NOI of all Unencumbered Pool
Properties, to the extent that more than fifteen (15%) of the aggregate
Unencumbered Pool NOI would be attributable to Properties leased under Eligible
Ground Leases, such excess shall be excluded from the aggregate Unencumbered
Pool NOI.

 



- 7 -

 

 

(d)The final paragraph of the definition of “Applicable Rate” in the Loan
Agreement is amended and restated to read as follows:

 

During any period that the Parent or Borrower has received Credit Ratings from
each of S&P, Fitch and Moody’s that are not equivalent and the difference
between the highest and lowest of such Credit Ratings is (i) one Pricing Level,
then the Applicable Rate shall be determined based on the highest of such Credit
Ratings or (ii) two or more Pricing Levels, then the Applicable Rate shall be
determined based on the average of the two highest Credit Ratings (unless the
average is not a recognized Pricing Level, in which case the Applicable Rate
shall be determined based on the second highest Credit Rating). During any
period that the Parent or Borrower has received only two Credit Ratings from any
of S&P, Fitch and Moody’s that are not equivalent and the difference between
such Credit Ratings is (x) one Pricing Level, then the Applicable Rate shall be
determined based on the higher of such Credit Ratings or (y) two or more Pricing
Levels, then the Applicable Rate shall be determined based on the Pricing Level
that would be applicable if the rating was one higher than the lower of the two
applicable Credit Ratings received. During any period that the Parent or
Borrower has only received a Credit Rating from Moody’s or S&P, then the
Applicable Rate shall be based upon such Credit Rating. During any period that
the Parent or Borrower has (A) not received a Credit Rating from any Rating
Agency or (B) only received a Credit Rating from a Rating Agency that is neither
S&P nor Moody’s, then the Applicable Rate shall be determined based on Pricing
Level 5 in the table above. The provisions of this definition shall be subject
to Section 2.11(b). Any adjustment to the Applicable Rate made in accordance
with the foregoing sentence resulting from any change in the applicable Credit
Rating(s) shall be effective as of the date of such change in such Credit
Rating(s).

 

(e)Article I of the Loan Agreement is amended by adding a new Section 1.08 to
such Article to read as follows:

 

1.08       Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its equity
interests at such time.

 

(f)Section 3.01(c)(ii) of the Loan Agreement is amended and restated to read as
follows:

 

(ii)          Without limiting the provisions of subsection (a) or (b) above,
each Lender shall, and does hereby, indemnify the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Borrower or the Administrative Agent) incurred by or
asserted against the Administrative Agent by any Governmental Authority as a
result of the failure by such Lender to deliver, or as a result of the
inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender to the Borrower or the Administrative Agent pursuant to
subsection (e) below. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender the termination of
the Term Loan Commitments and the repayment, satisfaction or discharge of all
Obligations.

 



- 8 -

 

 

(g)Section 3.03 of the Loan Agreement is amended and restated to read as
follows:

 

3.03     Inability to Determine Rates.

 

(a)        If the Required Lenders determine that for any reason in connection
with any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof that (a) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Term
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

 

(b)        Notwithstanding the other provisions of this Agreement, if
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error), or the Borrower and Required Lenders shall
notify Administrative Agent in writing, that either (a) the circumstances set
forth in Section 3.03(a) have arisen and such circumstances are unlikely to be
temporary, (b) syndicated or comparable loans are currently being executed
and/or amended to include or adopt a new benchmark rate or rates (including,
without limitation, credit or similar adjustments, in each case, to such rate or
rates) or (c) the circumstances set forth in Section 3.03(a) have not arisen but
the supervisor for the administrator of the Eurodollar Rate (or any component
thereof) or a Governmental Authority having jurisdiction over Administrative
Agent has made a public statement identifying a specific date after which the
Eurodollar Rate (or any component thereof) shall no longer be published for use
in determining interest rates for loans (in the case of any of such clauses (a),
(b) or (c), an “Alternate Interest Rate Election Event”), then reasonably
promptly thereafter Administrative Agent and Borrower may endeavor in good faith
to establish an Alternate Rate and, if established, shall enter into an
amendment to this Agreement to reflect such Alternate Rate and such other
related changes to this Agreement as may be applicable (including, without
limitation, operational, term, conforming and other changes as may be reasonably
determined by Administrative Agent).  Notwithstanding anything to the contrary
in Section 11.01 or any other provision of this Agreement, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as Administrative Agent shall not have received, within
five (5) Business Days after the date notice of such Alternate Rate is provided
to Lenders, a written notice from the Required Lenders stating that they object
to such amendment (which amendment shall not be effective prior to the end of
such five (5) Business Day notice period).  To the extent such Alternate Rate is
adopted as contemplated hereby, such Alternate Rate shall be applied in a manner
consistent with prevailing market convention; provided that, to the extent such
prevailing market convention is not administratively feasible for Administrative
Agent, such Alternate Rate shall be applied in a manner as otherwise reasonably
determined by Administrative Agent and the Borrower.  From such time as an
Alternate Interest Rate Election Event has occurred and continuing until an
Alternate Rate has been determined in accordance with the terms and conditions
of this paragraph, any conversion or renewal or an Eurodollar Rate Loan shall be
automatically converted or renewed as Base Rate Loan; provided that, to the
extent such Alternate Interest Rate Election Event is as a result of clause (b)
above, then this sentence shall apply during such period only if Eurodollar Rate
for such Interest Period is not available or published at such time on a current
basis.  Notwithstanding anything contained herein to the contrary, unless
otherwise agreed to by the Administrative Agent and Borrower, if at any time the
Alternate Rate would be less than the zero, the Alternate Rate shall be deemed
to be zero for purposes of this Agreement.

 



- 9 -

 

 

(h)Section 6.17 of the Loan Agreement is amended and restated to read as
follows:

 

6.17     Taxpayer Identification Number; Beneficial Ownership. Each Loan Party’s
true and correct U.S. taxpayer identification number is set forth on Schedule
6.17. The information contained on the Beneficial Ownership Certification for
each “legal entity customer” under the Beneficial Ownership Regulation delivered
to Administrative Agent and the Lenders is true and correct in all respects.

 

(i)Section 7.02 of the Loan Agreement is amended by (i) removing the language
“and” at the end of Section 7.02(g), (ii) replacing the “.”at the end of Section
7.02(h) with “; and” and (iii) adding a new Section 7.02(i) read as follows:

 

(i)         promptly provide written notice to Administrative Agent of any
change in the information provided to the Administrative Agent or Lenders in any
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified in such certification.

 



- 10 -

 

 

(j)Section 7.12 of the Loan Agreement is amended and restated to read as
follows:

 

7.12     Unencumbered Pool Properties. Except where the failure to comply with
any of the following would not have a Material Adverse Effect, each of Parent
and Borrower shall cause each other Property Owner and use commercially
reasonable efforts to cause the applicable tenant, to:

 

(a)        pay all real estate and personal property taxes, assessments, water
rates or sewer rents, maintenance charges, impositions, and any other charges,
including vault charges and license fees for the use of vaults, chutes and
similar areas adjoining any Unencumbered Pool Property, now or hereafter levied
or assessed or imposed against any Unencumbered Pool Property or any part
thereof (except those which are being contested in good faith by appropriate
proceedings diligently conducted);

 

(b)        promptly pay (or cause to be paid) when due all bills and costs for
labor, materials, and specifically fabricated materials incurred in connection
with any Unencumbered Pool Property (except those which are being contested in
good faith by appropriate proceedings diligently conducted), and in any event
never permit to be created or exist in respect of any Unencumbered Pool Property
or any part thereof any other or additional Lien or security interest other than
Permitted Liens;

 

(c)        operate the Unencumbered Pool Properties in a good and workmanlike
manner and in all material respects in accordance with all Laws in accordance
with such Property Owner’s prudent business judgment; and

 

(d)        preserve, protect, renew, extend and retain all material rights and
privileges granted for or applicable to each Unencumbered Pool Property.

 

(k)Section 7.14 of the Loan Agreement is amended and restated to read as
follows:

 

7.14     Additional Guarantors; Release of Guarantors.

 

(a)        No later than the date the Borrower is required to deliver a
Compliance Certificate pursuant to Section 7.02(a) with respect to a fiscal
quarter (or fiscal year in the case of the fourth fiscal quarter of a fiscal
year) during which any Required Guarantee Condition is satisfied with respect to
any Subsidiary, the Borrower shall cause such Subsidiary to become a Guarantor
by executing and delivering to the Administrative Agent a counterpart of the
Guaranty (or such other document as the Administrative Agent shall deem
appropriate for such purpose) each of the following in form and substance
satisfactory to the Administrative Agent: (i) a counterpart of the Guaranty or
such other document as the Administrative Agent may deem appropriate for such
purpose executed by such Subsidiary and (ii) the items that would have been
delivered under subsections (iii) through (v) of Section 5.01(a) if such
Subsidiary had been a Subsidiary on the Agreement Date; provided, however, the
requirement for delivery of a legal opinion referred to in Section 5.01(a)(v)
shall only apply to a Subsidiary to which $15,000,000 or more of Total Asset
Value is attributable.

 



- 11 -

 

 

(b)        The Borrower may notify the Administrative Agent in writing that a
Guarantor (other than the Parent) is to be released from the Guaranty, and
following receipt of such notice the Administrative Agent shall release such
Guarantor from the Guaranty, so long as: (i) either (A) simultaneously with its
release from the Guaranty such Subsidiary will cease to be a Subsidiary or
(B) such Guarantor is not otherwise required to be a party to the Guaranty under
the immediately preceding subsection (a); (ii) no Default shall then be in
existence or would occur as a result of such release, including without
limitation; (iii) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct on and as of the date of such release with
the same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct on and as of such earlier date); and (iv) the Administrative Agent shall
have received such written notice at least 10 Business Days (or such shorter
period as may be acceptable to the Administrative Agent) prior to the requested
date of release. Delivery by the Borrower to the Administrative Agent of any
such notice shall constitute a representation by the Borrower that the matters
set forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request. Unless the Administrative Agent notifies
the Borrower otherwise, such Guarantor shall be deemed to have been released
from its Guaranty upon the later to occur of ten (10) Business Days following
the Administrative Agent’s receipt of such notice and the date set forth in such
notice as the requested date of release. Upon the Borrower’s written request,
the Administrative Agent shall execute such documents as the Borrower may
reasonably request (and at the expense of the Borrower) to evidence the release
of a Guarantor from the Guaranty.

 

(l)Section 8.02 of the Loan Agreement is amended and restated to read as
follows:

 

8.02     [Intentionally Omitted].

 

(m)Section 8.03 of the Loan Agreement is amended and restated to read as
follows:

 

8.03     Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Event of Default has occurred and is continuing or would result therefrom:

 

(a)        (i) any Loan Party (other than Parent or Borrower) may merge with (1)
any other Loan Party; provided that if such Loan Party merges with Parent or
Borrower, Parent or Borrower, as applicable, shall be the continuing or
surviving Person, or (2) any other Person; provided that, with respect to the
foregoing subclause (2), if such Loan Party owns an Unencumbered Pool Property
and is not the surviving entity, then such Property shall cease to be an
Unencumbered Pool Property and (ii) any Subsidiary that is not a Loan Party may
merge with (1) any Loan Party so long as such Loan Party shall be the continuing
or surviving Person, or (2) any other Person; provided that, with respect to the
foregoing subclause (2), unless such Subsidiary is a Wholly Owned Subsidiary and
merges with another Wholly Owned Subsidiary, if such Subsidiary owns an
Unencumbered Pool Property and is not the surviving entity, then such Property
shall cease to be an Unencumbered Pool Property;

 



- 12 -

 

 

(b)        (i) any Loan Party (other than Parent or Borrower) may Dispose of all
or substantially all of its assets (upon voluntary liquidation or otherwise) to
another Loan Party or any other Person; provided that, if such Loan Party
Disposes of any Unencumbered Pool Property to any Person other than a Loan
Party, then such Property shall cease to be an Unencumbered Pool Property, or
(ii) any Subsidiary that is not a Loan Party may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to any Loan Party or
another Subsidiary that is not a Loan Party;

 

(c)        any Loan Party or Subsidiary that is not a Loan Party may Dispose of
a Property owned by such Loan Party or Subsidiary in the ordinary course of
business and for fair value; provided that, unless such Disposition is made to
another Loan Party or a Wholly-Owned Subsidiary, if such Property is an
Unencumbered Pool Property, then such Property shall cease to be an Unencumbered
Pool Property;

 

(d)        Parent or Borrower may merge or consolidate with another Person so
long as either Parent or Borrower, as the case may be, is the surviving entity,
shall remain in pro forma compliance with the covenants set forth in Section
8.14 below after giving effect to such transaction, and Borrower obtains the
prior written consent in writing of the Required Lenders in their sole
discretion; and

 

(e)        a Subsidiary that is not (and is not required to be) a Loan Party may
liquidate or otherwise dissolve, provided that immediately prior to any such
liquidation or dissolution and immediately thereafter and after giving effect
thereto, no Default is or would be in existence.

 

Nothing in this Section shall be deemed to prohibit the sale or leasing of
Property or portions of Property in the ordinary course of business.

 

(n)Section 8.05 of the Loan Agreement is amended and restated to read as
follows:

 

8.05     Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
if a Default has occurred and is continuing, except that:

 

(a)        so long as (i) no Event of Default under Section 9.01(a) or Section
9.01(h) shall have occurred and be continuing and (ii) the Obligations have not
been accelerated pursuant to Section 9.02 as a result of the occurrence of an
Event of Default, Parent and Borrower may declare and make cash distributions to
its shareholders and partners, respectively, in an aggregate amount not to
exceed the minimum amount necessary for the Parent to remain in compliance with
Section 7.16(i) and to avoid the imposition of federal income or excise taxes
imposed under Sections 857(b) and 4981 of the Internal Revenue Code; and

 



- 13 -

 

 

(b)        Subsidiaries of the Borrower may make Restricted Payments to the
Borrower or any other Subsidiary of the Borrower.

 

(o)Section 8.08 of the Loan Agreement is amended and restated to read as
follows:

 

8.08     Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement, any other Loan Document or any Comparable Credit Facility)
that limits the ability (a) of any Subsidiary (other than an Excluded
Subsidiary) to make Restricted Payments to the Borrower or any Guarantor or to
otherwise transfer property to the Borrower or any Guarantor, (b) of any
Subsidiary (other than an Excluded Subsidiary) to Guarantee the Indebtedness of
the Borrower or (c) of the Borrower or any Subsidiary to create, incur, assume
or suffer to exist Liens on any Unencumbered Pool Properties other than
Permitted Liens (excluding Liens of the type described in clause (f) of the
definition of “Permitted Liens”).

 

(p)Section 8.10 of the Loan Agreement is amended and restated to read as
follows:

 

8.10     [Intentionally Omitted].

 

(q)Section 8.11 of the Loan Agreement is amended and restated to read as
follows:

 

8.11     [Intentionally Omitted].

 

(r)Section 8.14(a) of the Loan Agreement is amended and restated to read as
follows:

 

(a)        Maximum Leverage Ratio. Total Indebtedness to exceed sixty percent
(60%) of Total Asset Value at any time; provided, however, that if Total
Indebtedness exceeds sixty percent (60%) of Total Asset Value but does not
exceed sixty-five percent (65%), then the Borrower shall be deemed to be in
compliance with this subsection (a) so long as (w) the Borrower or any
Subsidiary completed a Material Acquisition during the quarter in which such
percentage first exceeded sixty percent (60%), (x) such percentage does not
exceed sixty percent (60%) after the fiscal quarter immediately following the
fiscal quarter in which such Material Acquisition was completed, (y) the
Borrower shall not maintain compliance with this subsection (a) in reliance on
this proviso more than twice during the term of this Agreement and (z) such
percentage is not greater than sixty-five percent (65%) at any time.

 

(s)Section 8.14(c) of the Loan Agreement is amended and restated to read as
follows:

 

(c)        [Intentionally Omitted].

 

(t)Section 8.14(e) of the Loan Agreement is amended and restated to read as
follows:

 

(e)        [Intentionally Omitted].

 



- 14 -

 

 

(u)Section 8.14(f) of the Loan Agreement is amended and restated to read as
follows:

 

(f)        Maximum Unencumbered Leverage Ratio. Total Indebtedness that is
Unsecured Indebtedness to exceed sixty percent (60%) of Unencumbered Asset Value
at any time; provided, however, that if Total Indebtedness that is Unsecured
Indebtedness exceeds sixty percent (60%) of Unencumbered Asset Value but does
not exceed sixty-five percent (65%), then the Borrower shall be deemed to be in
compliance with this subsection (f) so long as (w) the Borrower or any
Subsidiary completed a Material Acquisition during the quarter in which such
percentage first exceeded sixty percent (60%), (x) such percentage does not
exceed sixty percent (60%) after the fiscal quarter immediately following the
fiscal quarter in which such Material Acquisition was completed, (y) the
Borrower shall not maintain compliance with this subsection (f) in reliance on
this proviso more than twice during the term of this Agreement and (z) such
percentage is not greater than sixty-five percent (65%) at any time.

 

(v)Section 9.01(c) of the Loan Agreement is amended and restated to read as
follows:

 

(c)        Unencumbered Pool Covenant Compliance. The Borrower fails to comply
with the covenants contained in Section 8.14(f) or 8.14(g) and such failure
continues for 10 days; or

 

(w)Section 9.01(g) of the Loan Agreement is amended and restated to read as
follows:

 

(g)        Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) after taking into account any applicable
grace or cure periods in respect of any (a) Recourse Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $40,000,000, or (b)
Non-Recourse Indebtedness having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than an
amount equal to 5% of Total Asset Value as of any date, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee described in subsections (a) or (b), above, or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower or any Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than $40,000,000; or

 



- 15 -

 

 

(x)Section 9.01(j) of the Loan Agreement is amended and restated to read as
follows:

 

(j)        Judgments. There is entered against any Loan Party or any Subsidiary
(i) one or more final judgments or orders for the payment of money (x) with
respect to judgments or orders relating to Non-Recourse Indebtedness (including
amounts owing to all creditors under any combined or syndicated credit
arrangement), but solely to the extent such judgment or order only attaches to
the assets securing such Non-Recourse Indebtedness, having an aggregate
principal amount more than an amount equal to 5% of Total Asset Value as of any
date, and (y) with respect to any other judgments or orders, having an aggregate
principal amount more than $40,000,000, in each case to the extent not covered
by independent third-party insurance as to which the insurer does not dispute
coverage, or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) such judgment or
order shall continue for a period of 30 days without being paid, dismissed or
stayed by reason of a pending appeal, bond or otherwise; or

 

(y)Section 9.01(k) of the Loan Agreement is amended and restated to read as
follows:

 

(k)        ERISA. (i) An ERISA Event shall have occurred that, in the opinion of
the Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower
and its Subsidiaries in an aggregate amount exceeding $40,000,000, (ii) there is
or arises Unfunded Pension Liability for all Plans (not taking into account
Plans with negative Unfunded Pension Liability) in an aggregate amount exceeding
$40,000,000, or (iii) there is or arises any Withdrawal Liability as regards the
Borrower or any ERISA Affiliate in an aggregate amount exceeding $40,000,000; or

 

(z)Section 11.01(e) of the Loan Agreement is amended and restated to read as
follows:

 

(e)       change Sections 2.14 or 9.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

 

(aa)Section 11.06(b)(v) of the Loan Agreement is amended and restated to read as
follows:

 

(v)       No Assignment to Certain Persons. No such assignment shall be made (A)
to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person (or any holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person).

 

(bb)Article XI of the Loan Agreement is amended by adding a new Section 11.22 to
such Article to read as follows:

 



- 16 -

 

 

11.22          Acknowledgement Regarding Any Supported QFCs.

 

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any hedge agreement or any other agreement or instrument that is
a QFC (such support, “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

 

(a)        In the event a Subject Entity that is party to a Supported QFC (each,
a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)        As used in this Section 11.22, the following terms have the following
meanings:

 

(i)         “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

 

(ii)        “Subject Entity” means any of the following:

 

(1)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(2)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

- 17 -

 



 

(3)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

(iii)       “Default Right” has the meaning assigned to that term in, and shall
be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

(iv)       “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

 

(cc)Exhibit C to the Loan Agreement is amended and restated as set forth on
Exhibit A attached hereto.

 

(dd)Exhibit E to the Loan Agreement is amended and restated as set forth on
Exhibit B attached hereto.

 

Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to satisfaction of the following conditions, in form and substance satisfactory
to the Administrative Agent:

 

(a)receipt by the Administrative Agent of a counterpart of this Amendment duly
executed by the Borrower, the Parent, the other Loan Parties party hereto, the
Administrative Agent and each of the Lenders;

 

(b)a Compliance Certificate, as of the last day of the fiscal quarter of the
Borrower ended on September 30, 2019, signed by a Responsible Officer of the
Borrower;

 

(c)an Unencumbered Pool Report, calculated as of September 30, 2019, signed by a
Responsible Officer of the Borrower;

 

(d)a beneficial ownership certification signed by the applicable officer(s) of
the Loan Parties;

 

(e)receipt by the Administrative Agent of satisfactory evidence that all fees,
expenses and reimbursement amounts due and payable to the Administrative Agent
and the Arrangers, including without limitation, the reasonable fees and
expenses of counsel to the Administrative Agent, have been paid; and

 

(f)receipt by the Administrative Agent of such other documents, agreements and
instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably request.

 

Section 3. Representations. The Borrower represents and warrants to the
Administrative Agent and the Lenders that:

 

(a)        Authorization; No Contravention. The execution and delivery of the
Amendment by each Loan Party party thereto, and the performance by each Loan
Party of this Amendment and the Loan Agreement, as amended by this Amendment,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of each such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

 



- 18 -

 

 

(b)        Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution and delivery of this Amendment or performance by,
or enforcement against, any Loan Party of this Amendment or the Loan Agreement,
as amended by this Amendment.

 

(c)        Binding Effect. This Amendment has been duly executed and delivered
by each Loan Party that is a party hereto. Each of this Amendment and the Loan
Agreement, as amended by this Amendment, constitutes a legal, valid and binding
obligation of each Loan Party a party thereto, enforceable against such Loan
Party in accordance with its terms.

 

(d)        No Default. No Default has occurred and is continuing as of the date
hereof nor will exist immediately after giving effect to this Amendment.

 

Section 4. Reaffirmation of Representations. The Borrower and the Parent hereby
repeat and reaffirm all representations and warranties made or deemed made by
the Borrower or the Parent, as applicable, to the Administrative Agent and the
Lenders in the Loan Agreement as amended by this Amendment and the other Loan
Documents on and as of the date hereof with the same force and effect as if such
representations and warranties were set forth in this Amendment in full and such
representations and warranties are true and correct in all material respects on
and as of the date hereof immediately after giving effect to this Amendment
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they were true and correct as of such earlier
date.

 

Section 5. Reaffirmation by Guarantors. Each of the Guarantors (including the
Parent) hereby reaffirms its continuing obligations to the Administrative Agent
and the Lenders under the Guaranty and agrees that the transactions contemplated
by this Amendment shall not in any way affect the validity and enforceability of
the Guaranty or reduce, impair or discharge the obligations of such Guarantor
thereunder.

 

Section 6. Certain References. Upon the effectiveness of the amendments set
forth herein, each reference to the Loan Agreement in any of the Loan Documents
shall be deemed to be a reference to the Loan Agreement, as amended by this
Amendment. This Amendment is a Loan Document.

 

Section 7. Costs and Expenses. The Borrower shall reimburse the Administrative
Agent for all reasonable out-of-pocket expenses (including attorneys’ fees)
incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.

 

Section 8. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

 

Section 9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 



- 19 -

 

 

Section 10. Effect; Ratification. Except as expressly herein amended, the terms
and conditions of the Loan Agreement and the other Loan Documents remain in full
force and effect. The amendments contained herein shall be deemed to have
prospective application from the effectiveness thereof only. The Loan Agreement
is hereby ratified and confirmed in all respects. Nothing in this Amendment
shall limit, impair or constitute a waiver of the rights, powers or remedies
available to the Administrative Agent or the Lenders under the Loan Agreement or
any other Loan Document.

 

Section 11. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

Section 12. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Loan Agreement.

 

[Signatures on Next Page]

 



- 20 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to Term
Loan Agreement to be executed as of the date first above written.

 

  AGREE LIMITED PARTNERSHIP,   a Delaware limited partnership       By: Agree
Realty Corporation,     a Maryland corporation, its sole general partner        
  By: /s/ Joel N. Agree     Name: Joel N. Agree     Title: President and Chief
Executive Officer

 

[Signatures Continued on Next Page]

 



 

 

[Signature Page to Fourth Amendment to Term Loan Agreement for Agree Limited
Partnership]



 

  AGREE REALTY CORPORATION,   a Maryland corporation           By: /s/ Joel N.
Agree     Name: Joel N. Agree     Title: President and Chief Executive Officer

 

[Signatures Continued on Next Page]

 





 

 

[Signature Page to Fourth Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

SUBSIDIARY GUARANTORS:

  AGREE 6 LA & MS, LLC,   a Delaware limited liability company   AGREE 1031,
LLC,   a Delaware limited liability company   AGREE 117 MISSION, LLC,   a
Michigan limited liability company   AGREE 17-92, LLC,   a Florida limited
liability company   AGREE 2016, LLC,   a Delaware limited liability company  
AGREE ALCOA TN LLC,   a Tennessee limited liability company   AGREE ALLENTOWN PA
LLC,   a Pennsylvania limited liability company   AGREE ALTOONA, PA, LLC,   a
Delaware limited liability company   AGREE AMERICUS GA, LLC,   a Delaware
limited liability company   AGREE ANDERSON SC LLC,   a Delaware limited
liability company   AGREE ANN ARBOR MI, LLC,   a Delaware limited liability
company   AGREE ANN ARBOR STATE STREET, LLC,   a Michigan limited liability
company   AGREE ANTIOCH, LLC,   an Illinois limited liability company   AGREE
APOPKA FL TP, LLC,   a Delaware limited liability company   AGREE APPLETON WI,
LLC,   a Delaware limited liability company   AGREE ARCHER CHICAGO IL, LLC,   a
Delaware limited liability company   By: Agree Limited Partnership,     a
Delaware limited partnership   Its: Sole Member     By: Agree Realty
Corporation,       a Maryland corporation     Its: Sole General Partner        
  By: /s/ Joel N. Agree         Joel N. Agree       Its: President and Chief
Executive Officer

 





 

 

[Signature Page to Fourth Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

  AGREE ARLINGTON TX LLC,   a Texas limited liability company   AGREE ATCHISON,
LLC,   a Kansas limited liability company   AGREE BALTIMORE MD, LLC,   a
Delaware limited liability company   AGREE BELTON MO LLC,   a Delaware limited
liability company   AGREE BELVIDERE IL, LLC,   an Illinois limited liability
company   AGREE BERWYN IL LLC,   an Illinois limited liability company   AGREE
BLOOMINGTON MN, LLC,   a Delaware limited liability company   AGREE BRENHAM TX,
LLC,   a Delaware limited liability company   AGREE BRIGHTON, LLC,   a Delaware
limited liability company   AGREE BROOKLYN OH LLC,   an Ohio limited liability
company   AGREE BUFFALO CENTER IA, LLC,   a Delaware limited liability company  
AGREE BURLINGTON, LLC,   a Delaware limited liability company   AGREE CANNON
STATION LLC,   a Delaware limited liability company   AGREE CARLINVILLE IL, LLC,
  a Delaware limited liability company   AGREE CARO MI, LLC,   a Delaware
limited liability company   AGREE CEDAR PARK TX, LLC,   a Delaware limited
liability company   By: Agree Limited Partnership,     a Delaware limited
partnership   Its: Sole Member

  By: Agree Realty Corporation,       a Maryland corporation     Its: Sole
General Partner           By: /s/ Joel N. Agree         Joel N. Agree       Its:
President and Chief Executive Officer

 





 

 

[Signature Page to Fourth Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

  AGREE CENTER POINT BIRMINGHAM AL LLC, an Alabama limited liability company  
AGREE CHANDLER, LLC,   an Arizona limited liability company   AGREE CHARLOTTE
POPLAR, LLC,   a North Carolina limited liability company   AGREE CHICAGO
KEDZIE, LLC,   a Illinois limited liability company   AGREE COCHRAN GA, LLC,   a
Georgia limited liability company   AGREE COCOA FL, LLC,   a Delaware limited
liability company   AGREE COLUMBIA SC, LLC,   a Delaware limited liability
company   AGREE COLUMBUS OH, LLC,   a Delaware limited liability company   AGREE
CONCORD, LLC,   a  North Carolina limited liability company   AGREE CONVENIENCE
NO. 1, LLC,   a Delaware limited liability company   AGREE CRYSTAL RIVER FL,
LLC,   a Delaware limited liability company   AGREE CW, LLC,   a Delaware
limited liability company   AGREE DANIEL MORGAN AVENUE SPARTANBURG SC LLC,   a
South Carolina limited liability company   AGREE DAVENPORT IA, LLC,   a Delaware
limited liability company   AGREE DES MOINES IA, LLC,   a Delaware limited
liability company   AGREE DONNA TX, LLC,   a Delaware limited liability company
  AGREE DORAVILLE GA, LLC,   a Delaware limited liability company   By: Agree
Limited Partnership,     a Delaware limited partnership   Its: Sole Member

  By: Agree Realty Corporation,       a Maryland corporation     Its: Sole
General Partner           By: /s/ Joel N. Agree         Joel N. Agree       Its:
President and Chief Executive Officer

 





 

 

[Signature Page to Fourth Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

  AGREE DT JACKSONVILLE NC, LLC,   a Delaware limited liability company   AGREE
EAST PALATKA, LLC,   a Florida limited liability company   AGREE EDMOND OK, LLC,
  a Delaware limited liability company   AGREE EGG HARBOR NJ, LLC,   a Delaware
limited liability company   AGREE ELK GROVE IL, LLC,   a Delaware limited
liability company   AGREE EVERGREEN CO, LLC,   a Delaware limited liability
company   AGREE EVERGREEN PARK IL, LLC,   a Delaware limited liability company  
AGREE FACILITY NO. I, L.L.C.,   a Delaware limited liability company   AGREE
FARMINGTON NM, LLC,   a Delaware limited liability company   AGREE FL VA
PORTFOLIO, LLC,   a Delaware limited liability company   AGREE FLORISSANT MO,
LLC,   a Delaware limited liability company   AGREE FOREST MS LLC,   a
Mississippi limited liability company   AGREE FOREST VA LLC,   a Virginia
limited liability company   AGREE FORKED RIVER NJ, LLC,   a Delaware limited
liability company   AGREE FORT MILL SC, LLC,   a South Carolina limited
liability company   AGREE FORT WORTH TX, LLC,   a Delaware limited liability
company   AGREE FUQUAY-VARINA, LLC,   a North Carolina limited liability company

By: Agree Limited Partnership,     a Delaware limited partnership   Its: Sole
Member

  By: Agree Realty Corporation,       a Maryland corporation     Its: Sole
General Partner           By: /s/ Joel N. Agree         Joel N. Agree       Its:
President and Chief Executive Officer

 





 

 

[Signature Page to Fourth Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

  AGREE GARLAND TX, LLC,   a Delaware limited liability company   AGREE GAS CITY
IN, LLC,   a Delaware limited liability company   AGREE GRAND CHUTE WI LLC,   a
Delaware limited liability company   AGREE GRAND FORKS, LLC,   a North Dakota
limited liability company   AGREE GRANDVIEW HEIGHTS OH, LLC,   a Delaware
limited liability company   AGREE GREENWICH CT, LLC,   a Delaware limited
liability company   AGREE HARLINGEN LLC,   a Texas limited liability company  
AGREE HAZARD KY, LLC,   a Delaware limited liability company   AGREE HOLLY
SPRINGS MS, LLC,   a Delaware limited liability company   AGREE HOPE MILLS NC,
LLC,   a Delaware limited liability company   AGREE HOPKINSVILLE KY, LLC,   a
Delaware limited liability company   AGREE IL & VA, LLC,   a Delaware limited
liability company   AGREE INDIANAPOLIS GLENDALE LLC,   a Delaware limited
liability company   AGREE INDIANAPOLIS IN II, LLC,   a Delaware limited
liability company   AGREE JACKSON MS, LLC,   a Delaware limited liability
company   AGREE JACKSONVILLE NC, LLC,   a North Carolina limited liability
company   AGREE JOHNSTOWN, LLC,   an Ohio limited liability company

By: Agree Limited Partnership,     a Delaware limited partnership   Its: Sole
Member

  By: Agree Realty Corporation,       a Maryland corporation     Its: Sole
General Partner           By: /s/ Joel N. Agree         Joel N. Agree       Its:
President and Chief Executive Officer

 





 

 

[Signature Page to Fourth Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

  AGREE JOHNSTOWN PA, LLC,   a Delaware limited liability company   AGREE JOPLIN
MO LLC,   a Missouri limited liability company   AGREE JUNCTION CITY KS LLC,   a
Delaware limited liability company   AGREE K&G JOPLIN MO, LLC,   a Delaware
limited liability company   AGREE K&G OK, LLC,   a Delaware limited liability
company   AGREE KENTWOOD LA, LLC,   a Delaware limited liability company   AGREE
KIRKLAND WA, LLC,   a Delaware limited liability company   AGREE LAKE ZURICH IL,
LLC,   an Illinois limited liability company   AGREE LEBANON VA, LLC,   a
Virginia limited liability company   AGREE LIBERTY PA, LLC,   a Delaware limited
liability company   AGREE LIGONIER PA LLC,   a Pennsylvania limited liability
company   AGREE LOWELL AR, LLC,   a Delaware limited liability company   AGREE
LYONS GA LLC.,   a Georgia limited liability company   AGREE M-59, LLC,   a
Michigan limited liability company   AGREE MADISONVILLE TX LLC,   a Texas
limited liability company   AGREE MAGNOLIA KNOXVILLE TN LLC,   a Tennessee
limited liability company   AGREE MANASSAS VA, LLC,   a Delaware limited
liability company

By: Agree Limited Partnership,     a Delaware limited partnership   Its: Sole
Member

  By: Agree Realty Corporation,       a Maryland corporation     Its: Sole
General Partner           By: /s/ Joel N. Agree         Joel N. Agree       Its:
President and Chief Executive Officer

 





 

 

[Signature Page to Fourth Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

  AGREE MANCHESTER LLC,   a Connecticut limited liability company   AGREE
MANSFIELD, LLC,   a Connecticut limited liability company   AGREE MARSHALL MI
OUTLOT, LLC,   a Delaware limited liability company   AGREE MATTHEWS NC, LLC,  
a Delaware limited liability company   AGREE MAUMEE OH, LLC,   a Delaware
limited liability company   AGREE MCKINNEY TX LLC,   a Texas limited liability
company   AGREE MEMPHIS GETWELL, LLC,   a Tennessee limited liability company  
AGREE MERRITT ISLAND FL, LLC,   a Delaware limited liability company   AGREE
MIDDLETOWN OH, LLC,   a Delaware limited liability company   AGREE MILLSBORO DE,
LLC,   a Delaware limited liability company   AGREE MINNEAPOLIS CLINTON AVE,
LLC,   a Minnesota limited liability company   AGREE MINOT ND, LLC,   a Delaware
limited liability company   AGREE MONROE MI, LLC,   a Delaware limited liability
company   AGREE MONTGOMERY AL LLC,   an Alabama limited liability company  
AGREE MORROW GA, LLC,   a Georgia limited liability company   AGREE MT. DORA FL,
LLC,   a Delaware limited liability company   AGREE NAMPA ID, LLC,   a Delaware
limited liability company

By: Agree Limited Partnership,     a Delaware limited partnership   Its: Sole
Member

  By: Agree Realty Corporation,       a Maryland corporation     Its: Sole
General Partner           By: /s/ Joel N. Agree         Joel N. Agree       Its:
President and Chief Executive Officer

 





 

 

[Signature Page to Fourth Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

  AGREE NASHUA NH, LLC,   a Delaware limited liability company   AGREE NEOSHO
MO, LLC,   a Delaware limited liability company   AGREE NEW LENOX, LLC,   an
Illinois limited liability company   AGREE NEW LENOX 2, LLC,   an Illinois
limited liability company   AGREE NEWPORT NEWS VA, LLC,   a Delaware limited
liability company   AGREE NORTH BRANCH MN, LLC,   a Delaware limited liability
company   AGREE NORTH LAS VEGAS, LLC,   a Nevada limited liability company  
AGREE NORTH MIAMI BEACH FL, LLC,   a Delaware limited liability company   AGREE
NOVI MI LLC,   a Michigan limited liability company   AGREE ONAWAY MI, LLC,   a
Delaware limited liability company   AGREE ORANGE & MCCOY, LLC,   a Florida
limited liability company   AGREE ORANGE CT, LLC,   a Delaware limited liability
company   AGREE OXFORD COMMONS AL, LLC,   a Delaware limited liability company  
AGREE PA PROPERTIES, LLC,   a Delaware limited liability company   AGREE PALAFOX
PENSACOLA FL, LLC,   a Delaware limited liability company   AGREE PARAMUS NJ,
LLC,   a Delaware limited liability company   AGREE PENSACOLA LLC,   a Florida
limited liability company

By: Agree Limited Partnership,     a Delaware limited partnership   Its: Sole
Member

  By: Agree Realty Corporation,       a Maryland corporation     Its: Sole
General Partner           By: /s/ Joel N. Agree         Joel N. Agree       Its:
President and Chief Executive Officer

 





 

 

[Signature Page to Fourth Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

  AGREE PENSACOLA NINE MILE LLC,   a Florida limited liability company   AGREE
PINELLAS PARK, LLC,   a Florida limited liability company   AGREE PLAINFIELD
LLC,   a Michigan limited liability company   AGREE PLYMOUTH MI, LLC,   a
Delaware limited liability company   AGREE POINCIANA, LLC,   a Florida limited
liability company   AGREE POOLER GA, LLC,   a Delaware limited liability company
  AGREE PORT ORANGE FL, LLC,   a Delaware limited liability company   AGREE
PORTLAND ME, LLC,   a Delaware limited liability company   AGREE PORTLAND OR,
LLC,   a Delaware limited liability company   AGREE PROVO UT, LLC,   a Delaware
limited liability company   AGREE RAPID CITY SD, LLC,   a South Dakota limited
liability company   AGREE RICHMOND RI, LLC,   a Delaware limited liability
company   AGREE RICHMOND VA, LLC,   a Delaware limited liability company   AGREE
RIFLE CO, LLC,   a Delaware limited liability company   AGREE RIVERSIDE IA, LLC,
  a Delaware limited liability company   AGREE ROCHESTER NY LLC,   a New York
limited liability company   AGREE ROCKFORD IL, LLC,   a Delaware limited
liability company

By: Agree Limited Partnership,     a Delaware limited partnership   Its: Sole
Member

  By: Agree Realty Corporation,       a Maryland corporation     Its: Sole
General Partner           By: /s/ Joel N. Agree         Joel N. Agree       Its:
President and Chief Executive Officer

 



 

 

[Signature Page to Fourth Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

  AGREE RT AMITE LA, LLC,   a Delaware limited liability company   AGREE RT
ARLINGTON TX, LLC,   a Delaware limited liability company   AGREE RT GULFPORT
MS, LLC,   a Delaware limited liability company   AGREE RT JACKSON MS, LLC,   a
Delaware limited liability company   AGREE RT PORT RICHEY FL, LLC,   a Delaware
limited liability company   AGREE RT VILLA RICA GA, LLC,   a Delaware limited
liability company   AGREE SALEM OR LLC,   a Delaware limited liability company  
AGREE SB, LLC,   a Delaware limited liability company   AGREE SHELF ES PA, LLC,
  a Delaware limited liability company   AGREE SOUTHFIELD, LLC,   a Michigan
limited liability company   AGREE SPARTANBURG SC, LLC,   a South Carolina
limited liability company   AGREE SPRINGFIELD IL, LLC,   an Illinois limited
liability company   AGREE SPRINGFIELD MO, LLC,   a Delaware limited liability
company   AGREE SPRINGFIELD OH LLC,   a Delaware limited liability company  
AGREE ST PETERSBURG, LLC,   a Florida limited liability company   AGREE ST.
JOSEPH MO, LLC,   a Missouri limited liability company   AGREE STATESVILLE NC,
LLC,   a Delaware limited liability company

By: Agree Limited Partnership,     a Delaware limited partnership   Its: Sole
Member

  By: Agree Realty Corporation,       a Maryland corporation     Its: Sole
General Partner           By: /s/ Joel N. Agree         Joel N. Agree       Its:
President and Chief Executive Officer

 



 

 

[Signature Page to Fourth Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

  AGREE STATHAM GA, LLC,   a Georgia limited liability company   AGREE STORES,
LLC,   a Delaware limited liability company   AGREE SUN VALLEY NV LLC,   a
Nevada limited liability company   AGREE SUNNYVALE CA, LLC,   a Delaware limited
liability company   AGREE TERRE HAUTE IN LLC,   a Delaware limited liability
company   AGREE TK, LLC,   a Delaware limited liability company   AGREE TOPEKA
KS LLC,   a Delaware limited liability company   AGREE TRI-STATE LEASE, LLC,   a
Delaware limited liability company   AGREE VENICE, LLC,   a Florida limited
liability company   AGREE VERO BEACH FL, LLC,   a Delaware limited liability
company   AGREE W 63RD CHICAGO IL, LLC,   a Delaware limited liability company  
AGREE WARRENSVILLE HEIGHTS OH, LLC,   a Delaware limited liability company  
AGREE WEST PALM BEACH FL, LLC,   a Delaware limited liability company   AGREE
WHEATON IL, LLC,   a Delaware limited liability company   AGREE WHITESTONE WI,
LLC,   a Delaware limited liability company   AGREE WHITTIER CA, LLC,   a
Delaware limited liability company

By: Agree Limited Partnership,     a Delaware limited partnership   Its: Sole
Member

  By: Agree Realty Corporation,       a Maryland corporation     Its: Sole
General Partner           By: /s/ Joel N. Agree         Joel N. Agree       Its:
President and Chief Executive Officer

 



 

 

[Signature Page to Fourth Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

  AGREE WICHITA, LLC,   a Kansas limited liability company   AGREE WOODLAND PARK
NJ, LLC,   a Delaware limited liability company   AGREE WOODSTOCK IL, LLC,   a
Delaware limited liability company   DT LAWTON BARTLESVILLE OK, LLC,   a
Delaware limited liability company   INDIANAPOLIS STORE NO. 16 L.L.C.,   a
Delaware limited liability company   LUNACORP, LLC,   a Delaware limited
liability company   MT. PLEASANT OUTLOT I, LLC,   a Michigan limited liability
company   MT. PLEASANT SHOPPING CENTER, L.L.C.,   a Michigan limited liability
company   PACHYDERM CHATTANOOGA TN, LLC,   a Delaware limited liability company
  PACHYDERM MARIETTA GA, LLC,   a Delaware limited liability company   PACHYDERM
MYRTLE BEACH SC, LLC,   a Delaware limited liability company   PACHYDERM
PHILADELPHIA PA, LLC,   a Delaware limited liability company   PACHYDERM
PROPERTIES, LLC,   a Delaware limited liability company   PACHYDERM RIVERDALE
GA, LLC,   a Delaware limited liability company   PACHYDERM WAITE PARK MN, LLC,
  a Delaware limited liability company   PAINT PA, LLC,   a Delaware limited
liability company   PHARM NASHVILLE IN, LLC,   a Delaware limited liability
company

By: Agree Limited Partnership,     a Delaware limited partnership   Its: Sole
Member

  By: Agree Realty Corporation,       a Maryland corporation     Its: Sole
General Partner           By: /s/ Joel N. Agree         Joel N. Agree       Its:
President and Chief Executive Officer

 





 

 

[Signature Page to Fourth Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

  AGREE LAKE IN THE HILLS, LLC,   an Illinois limited liability company   AGREE
MCW, LLC,   a Delaware limited liability company   AGREE SARASOTA FL, LLC,   a
Delaware limited liability company       By: Agree Limited Partnership,     a
Delaware limited partnership   Its: Sole Member     By: Agree Realty
Corporation,       a Maryland corporation     Its: Sole General Partner        
By: /s/ Joel N. Agree       Joel N. Agree   Its: President and Chief Executive
Officer

 





 

 

[Signature Page to Fourth Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

  Capital One, National Association,   as Administrative Agent and as a Lender  
        By: /s/ Andy Moore     Name: Andy Moore     Title:   Authorized
Signatory

 

 



[Signatures Continued on Next Page]

 





 

 

[Signature Page to Fourth Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

  Raymond James Bank, N.A., as a Lender           By:  /s/ Matt Stein     Name:
Matt Stein     Title:  Senior Vice President

 





 

 

Exhibit A

To

Fourth Amendment to Term Loan Agreement for Agree Limited Partnership

 

Compliance Certificate

 

(see attached.)

 





 

 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date: ____________

 

To:         Capital One, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of July 1, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; capitalized terms used but not defined
herein shall have the meanings given to them in the Agreement), among Agree
Limited Partnership, a Delaware limited partnership (the “Borrower”), the
Lenders from time to time party thereto and Capital One, National Association,
as Administrative Agent (the “Administrative Agent”).

 

The undersigned [chief executive officer][chief financial
officer][treasurer][controller] of the Parent hereby certifies as of the date
hereof that he/she is the [chief executive officer][chief financial
officer][treasurer][controller] of the Parent, and that, he/she is authorized to
execute and deliver this Compliance Certificate to the Administrative Agent on
the behalf of the Parent. In such capacity, and not individually, the
undersigned further certifies that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.            The Parent has delivered the year-end audited financial statements
required by Section 7.01(a) of the Agreement for the fiscal year of the Parent
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such Section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.            The Parent has delivered the unaudited financial statements
required by Section 7.01(b) of the Agreement for the fiscal quarter of the
Parent ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of the Parent and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

2.            The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Parent and its Subsidiaries during the accounting period covered by such
financial statements.

 

3.            A review of the activities of the Parent and its Subsidiaries
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period each Loan Party
performed and observed all its Obligations under the Loan Documents, and

 





 

 

[Select One]

 

[to the best of the undersigned’s knowledge, in such capacity as [chief
executive officer][chief financial officer][treasurer][controller] of the
Parent, and not individually, that during such fiscal period, each Loan Party
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

--or--

 

[to the best of the undersigned’s knowledge, in such capacity as [chief
executive officer][chief financial officer][treasurer][controller] of the
Parent, and not individually, that during such fiscal period, the following
covenants or conditions have not been performed or observed and the following is
a list of each such Default and its nature and status:]

 

4.            The representations and warranties of the Borrower contained in
Article VI of the Agreement, and any representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 6.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
7.01 of the Agreement, including the statements in connection with which this
Compliance Certificate is delivered.

 

5.            The financial covenant analyses and information set forth on
Schedule 1 attached hereto are true and accurate on and as of the date of this
Compliance Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of ______________________.

 

 

  By:     Name:  

  Title:     [chief executive officer][chief financial
officer][treasurer][controller] of Agree Realty Corporation

 





 

 

SCHEDULE 1

to the Compliance Certificate

 

For the fiscal [quarter][year] ended _______________________

 

Capitalized terms used but not defined herein shall have the meanings given to
them in the Agreement. Attached hereto as Exhibit A are detailed calculations
with respect to the below covenant compliance representations.

 

Covenant  Requirement  Actual Maximum Leverage Ratio  Total Indebtedness not to
exceed 60% of Total Asset Value1    Maximum Secured Leverage Ratio  Total
Indebtedness not to exceed 40% of Total Asset Value    Minimum Fixed Charge
Coverage Ratio  The ratio of Adjusted EBITDA to Fixed Charges at the end of any
quarter not to be less than 1.50 to 1.0    Maximum Unencumbered Leverage Ratio 
Total Indebtedness that is Unsecured Indebtedness not to exceed 60% of
Unencumbered Asset Value2    Minimum Unsecured Interest Expense Ratio  The ratio
of Unencumbered Pool NOI to Unsecured Interest Expense not to be less than 1.75
to 1.0   

 



 



1 If Total Indebtedness exceeds 60% of Total Asset Value but does not exceed
65%, then the Borrower shall be deemed to be in compliance so long as (w) the
Borrower or any Subsidiary completed a Material Acquisition during the quarter
in which such percentage first exceeded 60%, (x) such percentage does not exceed
60% after the fiscal quarter immediately following the fiscal quarter in which
such Material Acquisition was completed, (y) the Borrower shall not maintain
compliance in reliance on this proviso more than twice during the term of the
Agreement and (z) such percentage is not greater than 65% at any time.

 

2 If Total Indebtedness that is Unsecured Indebtedness exceeds 60% of
Unencumbered Asset Value but does not 65%, then the Borrower shall be deemed to
be in compliance so long as (w) the Borrower or any Subsidiary completed a
Material Acquisition during the quarter in which such percentage first exceeded
60%, (x) such percentage does not exceed 60% after the fiscal quarter
immediately following the fiscal quarter in which such Material Acquisition was
completed, (y) the Borrower shall not maintain compliance in reliance on this
proviso more than twice during the term of the Agreement and (z) such percentage
is not greater than 65% at any time.

 





 

 

Exhibit B

To

Fourth Amendment to Term Loan Agreement for Agree Limited Partnership

 

Unencumbered Pool Report

 

(see attached).

 





 

 

EXHIBIT E

 

FORM OF UNENCUMBERED POOL REPORT

 

To:         Capital One, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of July 1, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; capitalized terms used but not defined
herein shall have the meanings given to them in the Agreement), among Agree
Limited Partnership, a Delaware limited partnership (the “Borrower”), the
Lenders from time to time party thereto and Capital One, National Association,
as Administrative Agent (the “Administrative Agent”). This Unencumbered Pool
Report, together with supporting calculations attached hereto, is delivered to
you pursuant to the terms of the Agreement.

 

The Borrower hereby certifies and warrants to the Administrative Agent and the
Lenders that at the close of business on __________________ (the “Calculation
Date”), the Unencumbered Pool Amount was $_______________ computed as set forth
on Schedule I attached hereto.

 

The Borrower has caused this Unencumbered Pool Report to be executed and
delivered by its duly authorized officer on _______________________.

 

  By:     Name:  

  Title:     [chief executive officer][chief financial
officer][treasurer][controller] of Agree Limited Partnership

 



 



 

SCHEDULE I

to the Unencumbered Pool Report

 

For the fiscal [quarter][year] ended _______________________

 

Capitalized terms used but not defined herein shall have the meanings given to
them in the Agreement. Attached hereto as Exhibit A are detailed calculations
with respect to the below elements of Unencumbered Pool NOI.

 

Covenant  Requirement  Actual    No more than 15% of the aggregate Unencumbered
Pool NOI may be attributable to Properties leased under Eligible Ground Leases3 
 

 



 

3 To the extent more than 15% of the aggregate Unencumbered Pool NOI is
attributable to Properties leased under Eligible Ground Leases, such excess
shall be excluded from the aggregate Unencumbered Pool NOI.

 





 